Title: John A. Dix’s Diary Account of his Monticello Visit, 19 February [1820], document 1 in a group of documents on John A. Dix’s Visit to Monticello, 19 February 1820
From: Dix, John Adams
To: 


						19th Feby—We set out, accompanied by Mr Todd, & at sunset arrived at Monticello.—Mr. Jefferson received us with his characteristic courtesy & plainness of manner, & introduced us to his family, which consisted of Mrs. Randolph, lady of the present Governor of Virginia, & several of her daughters. Mrs. R. is a woman of great elegance, simplicity of manner, & refinement—her daughters comely, intelligent & interesting. The ensuing day we accompanied Mr, Jefferson to Charlottesville about 4 miles distant, to view the new College, which is rising in its neighbourhood.—
						The mansion-house of Mr Jefferson occupies the summit of an eminence, constituting a part of the South west mountain of Virginia, elevated about 600 feet above an  arm of the James River, which meanders at its base. This ascent eminence, the ascent of which following the flexures of the road, is about a mile & an half, is of a Pyramidical form, & originally terminated so nearly in a point that Mr, Jefferson was under the necessity of levelling the apex to obtain sufficient space for the location of his dwelling & its subordinate constructions & for the formation of a lawn of tolerable dimensions.
						The prospect for compass & for the variety & beauty of the objects, which it embraces, is almost unrivalled. On the south & east the horison shuts at a distance of 40 miles, leaving an intervening space of champaign country of luxuriant forest, spotted with farm-houses & hamlets, & intersected at intervals by silvery lines of the James River, which through an occasional vista, gleam on the sight. On the west & towards the north the Blue Ridge of Virginia, commencing at a distance of about 20, and terminating at about 130 miles, bounds the view. A cursory survey Presents it as an uninterrupted, parapet of deep azure dominating over a beautiful expanse of country, which spreads itself out, in the nature of a glacis, from the Blue ridge to the South west mountain. A critical examination exhibits it broken into numberless nodes & Promontories, singularly varied but not so much so as to violate the conceptions of beauty or to offend the taste.
						The mansion of Mr Jefferson, like its illustrious occupant, is rapidly hastening to decay. The effects of time are left unrepaired to grow into evidences of  neglect & dilapidation. But in this state it harmonises with the relations of its Sage. It holds a character of unique & solitary grandeur, elevated above the surface of ordinary things, but wasting into ruin under the attrition of years. It is difficult to contemplate without emotion these localities, in themselves imposing, associated with the history of him, who is the great object of our veneration. The recollection of his services, & of the Power which he wielded in the institution of our Government blends with the imagination of his speedy & inevitable alienation from us in the composition of Profoundly interesting & solemn emotions. They point to the achievements of our fathers, our present own happy destinies, the increasing growth of our country & the imagination of her future Power. Based on such considerations of experience, which has passed, & of hopes, which are to come, there is a monument in feeling to those, who, as motives or instruments, have been influential to them the duration of which will be commensurate with the Principles of our Political existence—the virtue of patriotism & the property of freedom.—
					